Name: Commission Regulation (EEC) No 2445/85 of 29 August 1985 amending Regulation (EEC) No 3714/84 laying down detailed rules for the granting of aid for the use of partly-skimmed milk and partly-skimmed milk powder in feedingstuffs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 8 . 85 Official Journal of the European Communities No L 232/ 17 COMMISSION REGULATION (EEC) No 2445/85 of 29 August 1985 amending Regulation (EEC) No 3714/84 laying down detailed rules for the granting of aid for the use of partly-skimmed milk and partly-skimmed milk powder in feedingstuffs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1298/85 (2), and in particular Article 10 (3) thereof, Whereas Commission Regulation (EEC) No 3714/84 (3), as last amended by Regulation (EEC) No 1 686/85 (4), lays down detailed rules for the granting of aid for the use of partly-skimmed milk and partly-skimmed milk powder in feedingstuffs ; whereas the Annexes to that Regulation set out the requirements with regard to quality and marking of the partly-skimmed milk powder ; whereas the indications concerning titratable acidity given in Annex I should be corrected ; whereas experience has shown that Annex II should also be amended to allow anti-caking and/or fluidifying agents to be added to partly-skimmed milk powder during manufacture ; Whereas the measure provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3714/84 is hereby amended as follows : 1 . Point 3 of Annex I, Chapter I , A, is replaced by the following : '3 . Titratable acidity (on the non-fat-dry-solids) :  in ml of decinormal NaOH solution : not more than 18  in lactic acid : not more than 0,18 % m/m' 2. Paragraph 3 of Annex II is replaced by the following : '3 . The partly-skimmed milk powder must not, either in powder form or after dissolu ­ tion in water, be submitted to any chemical or physical treatment with a view to weakening or neutralizing the effects of the tracing. Anti-oxidants and anti-caking and/or fluidifying agents may be added either to the liquid milk before and during manufacture of the powder or directly to the partly-skimmed milk powder at the final stage of its manufacture . The amounts of such agents added shall be notified immediately to the supervising authorities .' (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 137, 27. 5 . 1985, p. 5 . (3) OJ No L 341 , 29. 12 . 1984, p . 65 . (4) OJ No L 162, 21 . 6 . 1985, p. 14 . No L 232/18 Official Journal of the European Communities 30. 8 . 85 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 August 1985. For the Commission Frans ANDRIESSEN Vice-President